784 N.W.2d 216 (2010)
Larry BYERS, Plaintiff-Appellant,
v.
HONEYTREE II LTD. PARTNERSHIP, d/b/a The Crossings at Canton, Defendant-Appellee, and
Premier Apartment Staffing Services, Inc., Defendant.
Docket No. 140812. COA No. 288907.
Supreme Court of Michigan.
July 26, 2010.


*217 Order
On order of the Court, the application for leave to appeal the February 11, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.